14 N.Y.2d 530 (1964)
In the Matter of Nathaniel I. Stich et al., Respondents-Appellants,
v.
Robert F. Wagner et al., Constituting the Board of Estimate of the City of New York, et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Argued January 15, 1964.
Decided February 20, 1964.
Leo A. Larkin, Corporation Counsel (Alfred Weinstein, Seymour B. Quel and Irwin L. Herzog of counsel), for appellants-respondents.
Martin Kleinbard and Jay Greenfield for respondents-appellants.
Murray A. Gordon for Supreme and Surrogate's Court Attaches Association, amicus curiae.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and SCILEPPI. Taking no part: Judge BERGAN.
Order affirmed, without costs; no opinion.